Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
This office communication is in response to a response filed on 01/18/2022. Claims 1-20 are allowed. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s Remarks 11-22, filed on 01/18/2022 as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Samuel E. Kielar Reg. 74,911.

The application is amended as follows:


(Original) A method for encapsulating a general data stream, comprising: 
obtaining one or more data sections by encapsulating data of a transport object based on a format of the general data stream, wherein each of the one or more data sections comprises a data section head and a data section payload, the data section head comprises a basic section head and an extension section head or comprises the basic section head only, the basic section head comprises a transport object identity, a data section length, a data section payload encapsulation mode and an extension section head flag, the data section payload encapsulation mode uses a variable-length packet encapsulation mode, a fixed-length packet encapsulation mode or a stream encapsulation mode, the extension section head flag indicates whether there is the extension section head, the extension section head comprises at least one extended parameter; and 
concatenating the one or more data sections to obtain and transmit the general data stream.  

(Previously Presented) The method according to claim 1, wherein;
 in case of the variable-length packet encapsulation mode, the data section payload comprises at least one data unit and the at least one data unit comprises a unit head and a unit payload, and the unit head comprises a segmentation flag, a unit length and a unit type;
 in case the segmentation flag indicates one complete data packet, the unit payload comprises a complete data packet; and
 in case the segmentation flag indicates a starting segment, a middle segment or an ending segment, the unit payload comprises partial data of a data packet and by Page 2 of 24Appl. No. 17/113,179Attorney Docket No. 075559.10150Office Action Response combining unit payloads from the starting segment, the middle segments and the ending segment of the data packet, the data packet is obtained.  
(Previously Presented) The method according to claim 2, wherein:
 the unit type comprises an object data unit or a padding unit, in case the unit type is the object data unit, the unit payload is a complete data packet or a partial data packet; and
 in case the unit type is the padding unit, the unit payload is a padding data consisted by random data or predetermined data.  

(Currently Amended) The method according to claim 1, wherein:
 in case of the fixed-length packet encapsulation mode, the data section payload is obtained by concatenating the one or more data sections 
 the extension section head flag indicates there is the extension section head and the extension section head comprises a packet length and a starting position of one data packet.  

(Original) The method according to claim 1, wherein in case of the stream encapsulation mode, the data section payload is directly obtained from the data stream of the transport object.  

(Previously Presented) The method according to claim 5, wherein: 

the data stream of the transport object is obtained by concatenating data blocks defined by a protocol type; and
 the extension section head flag indicates there is the extension section head and the extension section head comprises a starting position of a data block.  

(Currently Amended) The method according to claim 6, wherein in case the protocol type is MPEG- 2 Transport Stream (TS) 

(Currently Amended) A method for decapsulating a general data stream, comprising:

 receiving the general data stream, wherein the general data stream is obtained by concatenating one or more data sections, each of the one or more data sections comprises a data section head and a data section payload, the data section head comprises a basic section head and an extension section head or comprises the basic section head only, the basic section head comprises a transport object identity, a data section length, a data section payload encapsulation mode and an extension section head flag, the data section payload encapsulation mode uses a variable-length packet encapsulation mode, a fixed- length packet encapsulation mode or a stream encapsulation mode, the extension section head flag indicates whether there is the extension section head, the extension section head comprises at least one extended parameter;
determining whether the one or more data sections are to be decapsulated according to the transport object identity;
 in case the one or more data sections are to be decapsulated, determining whether there is the extension section head according to the extension section head flag; 
in case there is the extension section head, decapsulating the extension section head to obtain the extended parameter; 
obtaining the data section payload in the one or more data sections to be decapsulated; and decapsulating the payload in the one or more data sections according to the extended parameter 

(Currently Amended) The method according to claim 8, wherein:
 in case of the variable-length packet encapsulation mode, the data section payload comprises at least one data unit and the at least one data unit comprises a unit head and a unit payload, and the unit head comprises a segmentation flag, a unit length and a unit type;
 in case the segmentation flag indicates one complete data packet, the unit payload comprises a complete data packet; and in case the segmentation flag indicates a starting segment, a middle segment or an ending segment, the unit payload comprises partial data of a data packet and by combining unit payloads from the starting segment, the middle segments and the ending segment of the data packet, the data packet is obtained.  

(Previously Presented) The method according to claim 9, wherein: 
the unit type comprises an object data unit or a padding unit,
 in case the unit type is the object data unit, the unit payload is a complete data packet or a partial data packet; and
 in case the unit type is the padding unit, the unit payload is a padding data consisted by random data or predetermined data.  

(Currently Amended) The method according to claim 8, wherein: 
in case of the fixed-length packet encapsulation mode, the data section payload is obtained by concatenating the one or more data sections 
the extension section head flag indicates there is the extension section head and the extension section head comprises a packet length and a starting position of one data packets. 
 
(Original) The method according to claim 8, wherein in case of the stream encapsulation mode, the data section payload is directly obtained from the data stream of the transport object.  

(Previously Presented) The method according to claim 12, wherein: 

the data stream of the transport object is obtained by concatenating data blocks defined by a protocol type; and the extension section head flag indicates there is the extension section head and the extension section head comprises a starting position of a data block.  

(Currently Amended) The method according to claim 13, wherein in case the protocol type is MPEG- 2 Transport Stream (TS) 

(Currently Amended) A device for encapsulating or decapsulating a general data stream, comprising:

 a processor; and a memory configured to store instructions executable by the processor, wherein, the processor is configured to:
 obtain one or more data sections by encapsulating data of a transport object based on a format of the general data stream, wherein each of the one or more data sections comprises a data section head and a data section payload, the data section head comprises a basic section head and an extension section head or comprises the basic section head only, the basic section head comprises a transport object identity, a data section length, a data section payload encapsulation mode and an extension section head flag, the data section payload encapsulation mode uses a variable-length packet encapsulation mode, a fixed- length packet encapsulation mode or a stream encapsulation mode, the extension Page 6 of 24Appl. No. 17/113,179Attorney Docket No. 075559.10150 Office Action Response section head flag indicates whether there is the extension section head and the extension section head comprises at least one extended parameter; and
 concatenate one or more data sections to obtain and transmit the general data stream; or

 the processor is configured to: receive the general data stream, wherein the general data stream is obtained by concatenating the one or more data sections, each of the one or more data sections comprises a data section head and a data section payload, the data section head comprises a basic section head and an extension section head or comprises the basic section head only, the basic section head comprises a transport object identity, a data section length, an data section payload encapsulation mode and an extension section head flag, the data section payload encapsulation mode uses a variable-length packet encapsulation mode, a fixed- length packet encapsulation mode or a stream encapsulation mode, the extension section head flag indicates whether there is the extension section head and the extension section head comprises at least one extended parameter;
 determine whether the one or more data sections are to be decapsulated according to the transport object identity;
 in case the one or more data sections are to be decapsulated, determine whether there is the extension section head according to the extension section head flag; 
in case there is the extension section head, decapsulate the extension section head to obtain the extended parameter; 
obtain the data section payload in the one or more data sections to be decapsulated; and Page 7 of 24Appl. No. 17/113,179Attorney Docket No. 075559.10150 
Office Action Response decapsulate the payload in the one or more data sections according to the extended parameter 

(Currently Amended) The device according to claim 15, wherein; 
in case of the variable-length packet encapsulation mode, the data section payload comprises at least one data unit and the at least one data unit comprises a unit head and a unit payload, and the unit head comprises a segmentation flag, a unit length and a unit type; in case the segmentation flag indicates one complete data packet, the unit payload comprises a complete data packet; and
 in case the segmentation flag indicates a starting segment, a middle segment or an ending segment, the unit payload comprises partial data of a data packet and by combining unit payloads from the starting segment, the middle segments and the ending segment of [[a]] the data packet, the data packet is obtained.  

(Previously Presented) The device  according to claim 16, wherein: 
the unit type comprises an object data unit or a padding unit, in case the unit type is the object data unit, the unit payload is a complete data packet or a partial data packet; and
 in case the unit type is the padding unit, the unit payload is a padding data consisted by random data or predetermined data.  


(Currently Amended) The device  according to claim 15, wherein:
in case of the fixed-length packet encapsulation mode, the data section payload is obtained by concatenating the one or more data sections 
 Office Action Response the extension section head flag indicates there is the extension section head and the extension section head comprises a packet length and a starting position of one data packet.  

(Previously Presented) The device  according to claim 15, wherein in case of the stream encapsulation mode, the data section payload is directly obtained from the data stream of the transport object.  


(Previously Presented) The device  according to claim 19, wherein- the data stream of the transport object is obtained by concatenating data blocks defined by a protocol type; and the extension section head flag indicates there is the extension section head and the extension section head comprises a starting position of a data block.






Conclusion
                                                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445